Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is a response to Applicant’s election filed on 05/31/2022 without traverse of Species 2 Claims 1-5, 7-8 for further examination, Claims 6, 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

	
Specification
The abstract of the disclosure is objected to because it exceeded 150 words, and contained more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, rejected under 35 U.S.C. 103 as being unpatentable over Wako (US 2002/0099265 A1) in view of Chu (US 2005/0131392 A1).
Regarding claim 1, Wako teaches an endoscope connector device comprising an internal member (frame 54 Fig.2, 3);
Metal extension member (cable 32 includes conductive cable [0040] thus include metal Fig.1, 3) that is connected to the internal member;
Resin sheathing member (body 48 made of resin Fig.8 [0041]) that accommodates the internal member and comprises a leading-out hole (48A Fig.3) which leads the extension member to outside;
An elastic sealing member (including O-ring 60 64 Fig.3, 5,11 [0042-45] [0069]) that is provided on the extension member (portion of the elastic member Oring 64 [0045]), and placed in a gap between the extension member (32) and the leading out hole (48A) to seal the inside of the sheathing member (Fig.2- 4 [0042-45]).
Wako teaches limitation stated above, however, does not explicitly disclose the material of the internal member.
Chu in the art of medical device, teaches metal as a known suitable material [0333] of a connector 626 for interconnecting endoscopic component [0328].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wako to include the internal member using metal, such as that taught by Chu, as metal is known as a suitable material of medical connector component for endoscopy [0333].
Regarding claim 2, Wako and Chu teaches limitation stated above, Wako further teaches wherein the internal member (54) is disposed to space apart from an inner surface of the sheathing member (inner surface of body 48) by being held by the sheathing member (48) via only the sealing member (portion of the elastic member Oring 60 [0042]).
Regarding claim 3, Wako and Chu teaches limitation stated above, Wako further teaches wherein the sealing member is an Oring fitted to an outer peripheral surface of the extension member (portion of the elastic member 64 fitted to an outer peripheral surface of cable 32 Fig.4).


Claims 4-5, 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Wako, in view of Chu, further in view of Handte (US 2015/0378144 A1)
Regarding claim 4, Wako and Chu teaches limitations stated above, Wako further teaches the frame 54 is receptacle for holding/ accommodating a substrate 56 [0041] Fig.3, and a light guide rod (light guide 68 Fig.3, 10 [0040-42]) and a first fixing base (fixing base fixing cable 32 adjacent to mounting hole 48b Fig.3) for a universal cable connected to an endoscope (12 Fig.1) as the extension member (32). however, does not explicitly disclose the frame 54 further include a case
member accommodating the substrate or a shield case in which the substrate is disposed.
Handte in the art of endoscopic connector, teaches a method of protecting circuit board and cable ends by including a surrounding housing [0019].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Wako and Chu to include casing accommodating the substrate circuit board 56, such as that taught by Handte, to protect the circuit board from external influences [0019].

Regarding claim 5, Wako, Chu and Handte teaches limitation stated above, Wako further teaches a second fixing base (fixing base fixing cable 40 adjacent to mounting hole 48c in Fig.3) for a video cable (control cable 40 [0040]) connected to an electrical connector (Fig.3) as the extension member.
Regarding claim 7, Wako, Chu and Handte teaches limitation stated above, Wako further teaches wherein the sheathing member comprises
A plug (50 Fig.3) that holds the light guide rod (68, through light guide bar 52 Fig.3, 10),
A connector sheathing case (connector 34 formed in a body 48 and proximal portion 46 connectable to plug 50 Fig.10 accommodating the surrounding case of Handte around the substrate) that is connected to the plug and accommodate the case member, and
	The sealing member comprises
A first sealing member that causes the plug to hold the light guide rod (Oring 99 Fig.11 [0069]),
A second sealing member that causes the connector sheathing case to hold the first fixing base (Oring 84 Fig.7),
And a third sealing member that causes the connector sheathing case to hold the second fixing base (Oring 67 Fig.7).

Regarding claim 8, Wako, Chu and Handte teaches limitation stated above, Wako further teaches wherein the connector sheathing case is formed in a cylindrical shape (Fig.6), and Handte teaches a case member (surrounding housing) surrounding the substrate as recited above. However, Handte does not mention the specific orientation or shape of the surrounding housing (case member).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to formed the case member (surrounding housing) in a rectangular parallelepiped shape and position it where a longside of the case member follows an axis of the cylindrical connector sheathing case, because Applicant has not disclosed that to formed the case member (surrounding housing) in a rectangular parallelepiped shape and position it where a longside of the case member follows an axis of the cylindrical connector sheathing case provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any orientation or shape includes but not limited to formed the case member (surrounding housing) in a rectangular parallelepiped shape and position it where a longside of the case member follows an axis of the cylindrical connector sheathing case, because the shape or the orientation of the case member does not affect the performance of the accommodated circuit board and provides the same function of protecting the circuit board.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795 

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795